 



THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE.
THIS CONVERTIBLE PROMISSORY NOTE IS BEING OFFERED PURSUANT TO A SAFE HARBOR FROM
REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THIS CONVERTIBLE PROMISSORY NOTE IS “RESTRICTED” AND MAY
NOT BE OFFERED OR SOLD UNLESS THIS PROMISSORY NOTE IS REGISTERED UNDER THE ACT,
OR ELIGIBLE TO BE OFFERED OR SOLD PURSUANT TO AVAILABLE EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND THE COMPANY WILL BE PROVIDED WITH
OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE. FURTHER HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE ACT.

CONVERTIBLE PROMISSORY NOTE

$493,506.32 Dated:  February 3, 2012

 

This convertible promissory note (this “Note”) is being issued pursuant to the
terms of that certain Purchase, Sale and Share Exchange Agreement, dated
February 3, 2012, by and among Global NuTech, Inc., a Nevada corporation (the
“Company” or “Maker”), Fishbone Solutions, Ltd., a Texas limited partnership
(“FS”) and the Equity-Holders of FS (the “Equity-Holders”) dated on even date
with this Note.

FOR VALUE RECEIVED, the Company hereby promises to pay to the holder of this
Note or his assigns (the “Holder”), the principal amount of Four Hundred and
Ninety-Three Thousand Five Hundred Six Dollars and 32/100 ($493,506.32) with
interest accrued on the unpaid principal balance at the rate of nineteen one
hundreths percent (.19%) per annum, all of such principal and interest, or any
portion thereof, shall be payable in Common Stock of the Company according to
Section 3. below, with any remaining outstanding principal balance and accrued
interest due on February 3, 2015.

Payments of principal and interest hereon shall be made in Common Stock of the
Company delivered to the latest address of record or at such other address as
the initial Holder or any subsequent Holder of this Note may designate in
writing, without requiring any presentation or surrender of this Note, except,
if this Note is paid or prepaid in full, it shall be promptly surrendered to the
Company for cancellation.

TERMS AND PROVISIONS:

1. TERMS OF PAYMENT. The Company must make payment in the form of shares of
common stock of the Company (“Common Stock”) to cancel all or part of such
principal amount of this Note or series of remainder Notes which may replace
this Note. The Holder acknowledges that the repayment of this Note will be made
in the form of shares of Common Stock of the Company in lieu of cash payments
due, unless the Holder has specifically elected to exercise its optional
conversion rights as set forth in Section 2 of this Note. Any shares of Common
Stock issued hereunder shall be subject to the provisions of Rule 144, as
promulgated by the SEC pursuant to the Securities Act of 1933, including
exemptions from registration, restrictions on resale and rights of resale as set
forth in Rule 144.



 

 

 

2. PAYMENT IN THE FORM OF SHARES. Upon the Company’s election to make payment or
a series of payments on the Note in the form of shares of Common Stock, the
number of shares called for to be issued at any one time it to be determined by
dividing the unpaid principal amount, and accrued interest thereon, of the
outstanding indebtedness, by a factor of 0.12, subject to limitations set forth
in Section 2.3, below.

3. OPTIONAL CONVERSION OF NOTE BY HOLDER. This Note shall be convertible into
shares of Common Stock at the option of the Holder, on the terms and conditions
set forth in this Section 3.

3.1 Conversion Right. Subject to the provisions of Section 3.3, at any time, the
Holder shall be entitled to convert any portion of the outstanding and unpaid
Conversion Amount (as defined below) into fully paid and non-assessable shares
of Common Stock in accordance with Section 3.2. The number of shares of Common
Stock issuable upon conversion of any Conversion Amount pursuant to this Section
3.1 shall be determined by dividing the unpaid principal amount, and accrued
interest thereon, of the outstanding indebtedness, by a factor of 0.12 (the
“Conversion Price”). The Company shall not issue any fraction of a share of
Common Stock upon any conversion. If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up to the nearest whole share. The Company shall pay
any and all transfer, stamp and similar taxes that may be payable with respect
to the issuance and delivery of Common Stock upon conversion of any Conversion
Amount.

(a)“Conversion Amount” means the portion of the principal amount and accrued
interest to be converted or otherwise with respect to which this determination
is being made.

3.2 Mechanics of Conversion.

(a)Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., Central
Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3.2(b), surrender this Note to a nationally recognized
overnight delivery service for delivery to the Company (or an indemnification
undertaking reasonably satisfactory to the Company with respect to this Note in
the case of its loss, theft or destruction). On or before the third business day
following the date of receipt of a Conversion Notice (the “Share Delivery
Date”), the Company shall (X) if legends are not required to be placed on
certificates of Common Stock and provided that the Company’s transfer agent (the
“Transfer Agent”) is participating in the Depository Trust Company’s (“DTC”)
Fast Automated Securities Transfer Program, credit such aggregate number of
shares of Common Stock to which the Holder shall be entitled to the Holder’s or
its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled which certificates shall not bear any restrictive
legends unless required by law. If this Note is physically surrendered for
conversion and the outstanding principal amount of this Note is greater than the
principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) business days
after receipt of this Note and at its own expense, issue and deliver to the
Holder a new Note representing the outstanding principal not converted. The
person or persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock upon the transmission of a Conversion
Notice.

-2-

 

(b)Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of a
new Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the principal and interest converted and the dates of
such conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

3.3 Limitations on Conversions.

(a)Beneficial Ownership. Until the third year anniversary and except in the
event of default or the occurrence of a Conversion Right under Section 4 hereof,
the Company shall not effect any conversions of this Note and the Holder shall
not have the right to convert any portion of this Note or receive shares of
Common Stock as payment hereunder to the extent that after giving effect to such
conversion or receipt of such interest payment, the Holder, together with any
affiliate thereof, would beneficially own (as determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934 and the rules promulgated
thereunder) in excess of 4.99% of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion or receipt of
shares as payment of interest. Since the Holder will not be obligated to report
to the Company the number of shares of Common Stock it may hold at the time of a
conversion hereunder, unless the conversion at issue would result in the
issuance of shares of Common Stock in excess of 4.99% of the then outstanding
shares of Common Stock without regard to any other shares which may be
beneficially owned by the Holder or an affiliate thereof, the Holder shall have
the authority and obligation to determine whether the restriction contained in
this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this Note
is convertible shall be the responsibility and obligation of the Holder. If the
Holder has delivered a Conversion Notice for a principal amount of this Note
that, without regard to any other shares that the Holder or its affiliates may
beneficially own, would result in the issuance in excess of the permitted amount
hereunder, the Company shall notify the Holder of this fact and shall honor the
conversion for the maximum principal amount permitted to be converted on such
Conversion Date in accordance with Section 3.1 and, any principal amount
tendered for conversion in excess of the permitted amount hereunder shall remain
outstanding under this Note.

-3-

 

(b)For a period of three (3) years following the date and issuance of this Note,
the Holder may convert and sell, on an annual basis, no more than Fifteen
percent (15%) of the original principal balance and accrued interest of this
Note. Specifically, Holder will be restricted from selling converted stock
except as follows:

(a) zero percent (0%) until the one year anniversary; (b) no more than fifteen
percent (15%) of the principal amount and accrued interest of this Note from the
one year anniversary date until the day before the two year anniversary; (c) an
additional fifteen percent (15%) from the two year anniversary until the day
before the three year anniversary of the Note; and (d) the entire remaining
balance of accrued interest and principal thereon will become due and all stock
converted from the Note become unrestricted for sale on the three year
anniversary of the Note, at which time all such limitations on sale will be
lifted. Notwithstanding, holder must commence any conversion process of any
remaining balance on the Notes no later than the third year anniversary. The
Notes may also become due and subject to rights of conversion in the event of a
Liquidation Event, a change of control, or as otherwise described in below.

Notwithstanding anything herein to the contrary, Holder will be entitled to
commence the conversion notification process at such time as may be necessary in
advance of the restricted time frames stated above to permit Holder to exercise
its rights of sale of converted stock as the above stated parameters are
satisfied.



-4-

 

 

Thereafter, the Holder may convert the remaining outstanding principal balance
of this Note and accrued interest, subject only to the provisions of Section
2.3(a), above.

4. Holder’s Additional Conversion Rights and Default.

4.1 Conversion. In addition to the rights of conversion stated above at the
first second and third year anniversaries, at the option of the Holder, the
restriction upon conversion and sale will also be removed in the even of a
“Liquidation Event” as described below; or (ii) the change of control, or sale,
of the Company. In such event, the dollar value of the Note shall be immediately
permitted for conversion into shares of Common Stock at the Conversion Price and
unrestricted for immediate sale. For purposes of this Note, “change of control”
means the occurrence of any of the following events (whether or not approved by
the Board):

(a)any transaction or series of related transactions (including but not limited
to a merger or reorganization) which results in holders of the Company’s capital
stock outstanding prior to such event owning less than 50% of either (x) the
total voting power of the then outstanding voting stock of the Company or (y)
the total economic ownership of the then outstanding Common Stock of the
Company;

(b)the Company consolidates with or merges or sells, assigns, conveys,
transfers, leases or otherwise disposes of all or substantially all of its
assets unless holders of the Company’s capital stock outstanding prior to such
event own at least 50% of the surviving or purchasing entity;

 

Notwithstanding the above, in no event shall any future conversion of the Series
A Convertible Preferred Shares be deemed a change of control.

 

Also for purposes of this Note “sale of the company” means a sale of the Company
pursuant to which the acquirer(s) acquire(s) (i) 50.1% of the shares of capital
stock of the Company (whether by merger, consolidation, sale or transfer or
stock or otherwise), or (ii) all or substantially all of the assets of the
Company and its subsidiaries taken as a whole (by merger, consolidation,
reorganization, sale of assets, sale of stock or otherwise). The conversion and
sale rights under the Note will at all time be subject to Rule 144 or similar
rules of the SEC governing restricted securities.

 

4.2 Adjustments to Number of Shares. The number of shares of Common Stock
issuable upon conversion of each amount of Note value shall be adjusted from
time to time as follows:

 

If, after the date of the Notes, the Company (a) pays a dividend or makes a
distribution on its Common Stock in shares of its capital stock, (b) subdivides
its outstanding shares of Common Stock into a greater number of shares, (c)
combines its outstanding shares of Common Stock into a smaller number of shares,
or (d) issues by reclassification of its shares of Common Stock any shares of
capital stock of the Company, then the number of shares of Common Stock issuable
upon conversion of each dollar of Note value shall be adjusted so that the
holder of a Note, or part thereof, thereafter surrendered for conversion shall
be entitled to receive the number and kind of shares of capital stock that such
holder would have owned immediately following such action had such Note amount
been converted immediately prior thereto and the Conversion Price shall be
appropriately adjusted to reflect any such event. An adjustment made pursuant to
this Section 4.2 shall become effective immediately after the record date in the
case of a dividend or distribution and shall become effective immediately after
the effective date in the case of a subdivision, combination, or
reclassification. Appropriate adjustment shall be made on a Certificate of
Designation to give effect to each such change.

 



-5-

 

 

 

4.3 Liquidating Event. Upon any liquidation, dissolution, or winding up of the
Company (a “Liquidation Event”), the entire remaining principal balance and
accrued but unpaid interest on this Note may, at the option of the Holder,
become immediately due and payable and be immediately convertible by Holder into
shares of stock without notice of any kind from the Holder. Each such
indebtedness to a Note Holder must be paid in stock before the Company may
distribute any amounts or property to any Shareholders of the Company.

 

5. MANDATORY CONVERSION. On the third (3rd) anniversary date and issuance of
this Note, the entire remaining outstanding balance of principal and interest
shall be converted into shares of the Company's common stock in the same manner
as provided for in Section 2, above.

 

6. RESERVATION OF TREASURY SHARES. In order to secure the payment and
performance in full of all of the Company’s obligations under this Note, the
Company covenants and agrees to at all times maintain, reserve and keep
available out of its authorized Common Stock the full number of shares of Common
Stock of the Company issuable upon the conversion of all outstanding Notes of
the Equity Holders or their assigns, and shall keep the Company’s financial
statements current at all times in order to comply with any requirements under
Rule 144 for the issuance of free trading shares upon conversion. In the event
that the Company does not have a sufficient number of shares of authorized but
unissued Common Stock necessary to satisfy the full conversion of the Notes,
then such failure will constitute an event of default under this Note and
entitle Seller to exercise all remedies specified therein, including without
limitation seeking recovery for any difference in value in the Stock that may
result from a delay in the issue of converted shares. In the event of such
failure to have a sufficient number of shares available, the holder of such Note
will be entitled, without waiving any remedy for losses arising as a result of
such breach, to require the Company to call and hold a meeting of the
shareholders within 60 days of such occurrence for the sole purpose of
increasing the number of authorized shares of Common Stock. The Holder shall
have the right to vote at any shareholder meeting or issue arising requiring
consent of his shares on an as converted basis. The Company’s Board of Directors
shall recommend to shareholders a vote in favor of such proposal and shall vote
all shares held by them, in proxy or otherwise, in favor of such proposal. This
remedy is not intended to limit the remedies available to the Holder of this
Note, but is intended to be in addition to any other remedies, whether in
contract, at law or in equity.

 

7. SUCCESSORS AND ASSIGNS. This Note shall inure to the benefit of and be
binding upon the successors and assigns of the Holder of this Note. The
provisions hereof are intended to be for the benefit of all Holders, from time
to time, of this Note, and shall be enforceable by any such Holder, whether or
not an express assignment to such Holder of rights hereunder shall have been
made by the Holder or any successor or assign. the Company may not assign it's
obligation to perform according to the terms of this Note without the prior
written consent of the Holder of this Note.



-6-

 

 

8. EXPENSES. The Company agrees to pay all reasonable out-of-pocket expenses
incurred by the Holder of this Note, including the reasonable fees, charges and
disbursement of legal counsel for such Holder, in connection with any amendment,
waiver, supplement or modification to, or enforcement or protection of such
Holder’s rights under this Note.

9. NO WAIVER; RIGHTS AND REMEDIES CUMULATIVE. No failure or delay on the part of
the Holder in exercising any right, power or privilege hereunder and no course
of dealing between the Company and the Holder shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege
hereunder preclude any other or further exercise thereof or hereunder or the
exercise of any other right, power or privilege hereunder. The rights, powers
and remedies herein expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Holder of this Note would otherwise have.
No notice to or demand on the Company in any case shall entitle the Company to
any other, or further, notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Holder to any other or further action
in any circumstances without notice or demand.

10. WAIVER OF USURY. Notwithstanding any provisions herein to the contrary,
Maker acknowledges and agrees that the total liability for payments in the
nature of interest shall not exceed the limits now imposed by the usury laws of
the State of Texas, and no Holder shall ever be entitled to receive, collect or
apply, as interest on the indebtedness, any amount in excess of the maximum
legal rate of interest permitted to be charged by applicable law, and, in the
event any Holder ever receives, collects or applies, as interest, any such
excess, such amount which would be excessive interest shall be applied to the
reduction of the unpaid principal balance of the indebtedness, and if the unpaid
principal balance of the indebtedness is paid in full, any remaining excess
shall be forthwith paid to the Maker, and Holder shall, to the extent permitted
by applicable law: (a) characterize any non-principal payments as an expense,
fee or premium rather than as interest; (b) exclude voluntary prepayments and
the effect thereof; and (c) “spread” the total amount of interest throughout the
entire term of the Note. In no event shall Maker have a claim for usury against
Lender and any such claim is hereby waived and released.

 

11. Remedies. The protections given to the Holder under this Note, protect the
Holder from possible losses which might result if Maker does not keep the
promises made in this Note. In the event of default of any provision of this
Note, the Note may be accelerated and all amounts of stock become due and
payable immediately, in addition to any other remedies that may be provided
herein. Maker’s covenants hereunder may be enforced by specific performance in
addition to any other remedy available at law or in equity, including without
limitation, recovery of damages that may be incurred in connection with failure
to maintain reserves as otherwise provided in Section 6. of this Note as well as
damages incurred as a result of any other default hereunder.

 

12. GOVERNING LAW. This Note shall be construed in accordance with and governed
by the laws of the State of Texas (without regard to principles of conflicts of
law).

 

13. WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
COMPANY HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY MATTER ARISING HEREUNDER.

 



-7-

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Convertible Promissory
Note effective on the 3rd day of February 2012.

 



      GLOBAL NUTECH, INC.                           By:   /s/ David Mathews    
    Name:  David Mathews         Title: Chief Executive Officer          
ACCEPTED AND AGREED TO:                           By: /s/ John O. Sloan        
John O. Sloan      



 

-8-

 

EXHIBIT I
CONVERSION NOTICE

(To be executed by the Holder in order to Convert the Note)

 

TO:

 

The undersigned hereby irrevocably elects to convert $ _____ of the principal
amount of the Convertible Promissory Note dated ____________, 2012 into shares
of Common Stock of GLOBAL NUTECH, INC., according to the conditions stated
therein, as of the Conversion Date written below.

Conversion Date:
                                                                                               
Conversion Amount to be converted: $ ______________________________________    
Number of shares of Common Stock to be issued:
                                                                                               
Amount of Note Unconverted:
$                                                                                             
          Please issue the shares of Common Stock in the following name and to
the following address: Issue to:

 

 

 

 



    Authorized Signature:
                                                                                               
Name:
                                                                                               
Title:
                                                                                               
Broker DTC Participant Code:             Account Number:            

 

 

-9-



